Exhibit 12.1 Computation of Ratio of Earnings to Combined Fixed Charges Six Months Ended June 30, Year Ended December 31, 2009 2008 2008 2007 2006 2005 2004 Earnings Income (loss) from continuing operations before income taxes 6,932 (293,934 ) (290,690 ) 36,214 49,983 67,888 57,071 Fixed charges 14,860 21,232 42,280 45,191 40,378 23,808 20,412 Amortization of capitalized interest 253 212 224 164 106 76 58 Capitalized interest (665 ) (703 ) (1,661 ) (3,153 ) (1,473 ) (946 ) (480 ) 21,380 (273,192 ) (249,847 ) 78,416 88,995 90,826 77,061 Fixed Charges Floorplan interest expense 5,122 9,458 18,911 21,917 22,921 9,674 8,680 Other interest expense (a) 6,602 8,420 16,319 14,788 11,331 8,893 6,792 Capitalized interest costs 665 703 1,661 3,153 1,473 946 480 Interest component of rent expense 2,471 2,651 5,389 5,333 4,653 4,295 4,460 14,860 21,232 42,280 45,191 40,378 23,808 20,412 Ratio of Earnings to Fixed Charges 1.4 x (294,424 )(b) (292,127 )(b) 1.7 x 2.2 x 3.8 x 3.8 x (a) Other interest expense includes amortization of debt issuance costs (b) Reflects deficiency of earnings available to cover fixed charges. Because of the deficiency, ratio information is not provided. II-7
